Citation Nr: 1810506	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In November 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to a rating in excess of 10 percent for a left knee disability and entitlement to a rating in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not etiologically related to his active service.

2.  The Veteran's right ankle disability does not manifest in ankylosis of the ankle.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5270-5274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The record indicates that the Veteran filed federal workers' compensation claims for back and right ankle injuries and records of these claims and related treatment are not associated with the file.  Because the Veteran's right ankle claim is being denied as a matter of law and because the Veteran's lumbar spine claim is being denied because no medical nexus relates his current condition to his service, the Board concludes that the record does not establish a reasonable possibility that the federal workers' compensation records could provide evidence necessary to substantiate his claim.  Being that the Veteran has indicated he was awarded workers' compensation benefits for his back, it is unlikely that the 1994 workers' compensation records would include a medical nexus opinion relating his back condition to his active service, rather than to his federal employment.  As such, VA does not need to attempt to obtain those records.  All other records, to include service treatment records, VA treatment records, and private medical treatment records identified by the Veteran, have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in March 2011 and March 2012.  The Veteran has asserted that the March 2011 examination was inadequate in that it only lasted five minutes and the report did not contain information he provided the examiner.  The Board finds that the Veteran would not be prejudiced if, in fact, the March 2011 VA examination was deficient as he has claimed, because the decisions rendered below do not rely on information which would have changed if a longer examination were conducted or if additional information from the Veteran would have been included in the report.  Further, neither the Veteran nor his representative has objected to the adequacy the March 2012 examination, and the Board is satisfied that no further VA examinations are needed for these claims.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, which includes degenerative disc disease, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

The Veteran contends that his current back disability is related to an in-service injury he incurred to his back while playing football in 1977.  The Veteran has a current undisputed diagnosis of degenerative disc disease (arthritis) of the lumbar spine.  Further, the Veteran's service treatment records clearly show that in February 1977, he was treated for a lumbar strain due to a football injury in service.  As such, the claim for service connection for a lumbar spine disability turns on the nexus element of service connection (i.e., a causal relationship between the present disability and the injury incurred in service).

The Veteran underwent a VA examination in March 2011.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine pursuant to his review of radiographic imaging.  He did not, however, render an opinion to the etiology of the Veteran's lumbar spine DDD.  

The Veteran underwent a VA lumbar spine examination in March 2012.  The VA examiner opined that that the Veteran's current claimed lumbar spine condition was less likely than not (less than 50% probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner explained that although the Veteran did have an isolated injury in service, degenerative disc disease of the lumbar spine is likely due to chronic injury over time and not an isolated event.  None of the Veteran's other medical records provide an opinion linking his lumbar spine disability to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a lumbar spine disability like arthritis, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lumbar spine disability is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his lumbar spine disability.

The examiner provided an explanation as to why the Veteran's lumbar spine disability was not felt to be the result of his military service.  This opinion has not been challenged or undermined by any other medical opinions.  As such, it is given great weight.

The Board concludes that the weight of the evidence is against a direct service connection for a lumbar spine disability.

Being that the Veteran has a diagnosis of lumbar spine arthritis, for which a presumptive service connection could apply, further analysis is necessary to determine if a presumptive service connection for arthritis is warranted.  Ultimately, it is not.  The Board considered whether the Veteran has presented a continuity of symptomatology associated with his lumbar spine arthritis, but finds that he has not done so.  The Veteran was examined in service for reenlistment in April 1980 and March 1984, years after being treated for his lumbar strain.  At both examinations, the Veteran's spine was found to be normal.  Additionally, the Veteran specifically denied having recurrent back pain at the 1984 examination, indicating that the 1977 injury had been acute and resolved shortly thereafter.  

Following service, the record contains no complaints relating to the Veteran's back issues until 1994, approximately five years after he separated from service, when the Veteran testified he sought federal workers' compensation for a post-service back injury.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Further, the Veteran testified that after his back was injured in service, "over a period of time, [the back pain] went away." 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms of lumbar spine arthritis since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's lumbar spine arthritis symptoms began within one year following separation from service, the Board finds that the Veteran's lumbar spine arthritis was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's lumbar spine disability.  38 C.F.R. §§ 3.307, 3.309.

As such, lacking a direct or presumptive service connection for the Veteran's lumbar spine disability, service connection is not warranted.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In a January 1990 rating decision, the Veteran was granted service connection for a right ankle disability and assigned a noncompensable rating effective June 1, 1989, the first day of the month following the Veteran's separation from service.  A July 1991 rating decision increased the Veteran's right ankle disability rating to 20 percent.  The Board denied the Veteran's appeal for a rating in excess of 20 percent for his right ankle disability in an April 1992 decision. 

In February 2011, the Veteran filed a claim for an increased rating for his right ankle disability and a June 2012 rating decision continued the 20 percent rating.  This appeal ensued.    

Disability ratings for orthopedic ankle disabilities are assigned pursuant to Diagnostic Codes 5270-5274.  Diagnostic Codes 5271-5274 do not provide an adequate basis for an increased disability rating, because the maximum disability rating under these disability codes is 20 percent, which is the rating that the Veteran's right ankle disability is currently assigned.  

Moreover, there is no indication or contention supporting the possibility that the Veteran's right ankle is ankylosed.  To the contrary, the March 2011 examiner specifically found no ankylosis of the right ankle and the Veteran testified before the Board in November 2016 that his right ankle is not ankylosed.   Therefore, a higher rating is precluded under Diagnostic Code 5270, which allows for 30 and 40 percent ratings for ankle disabilities characterized by ankylosis of the ankle.  

The Board notes that the Veteran's representative argued at the November 2016 hearing that the fact that the Veteran wears a cloth ankle brace for instability should be considered in determining his increased rating claim.  However, the rating schedule is clear as to which symptoms are needed for higher ratings to be assigned and this particular manifestation does not allow for an increased rating under any applicable diagnostic code.

As such, being that the Veteran's right ankle is not ankylosed, there are no remaining diagnostic codes to provide a basis for an increased rating.  Therefore, the Veteran's claim for a disability rating in excess of 20 percent for a right ankle disability is denied.  38 C.F.R. § 4.71a.


ORDER

Service connection for a lumbar spine disability is denied.

A rating in excess of 20 percent for a left ankle disability is denied.


REMAND

Here, the Veteran has claimed that his service-connected right and left knee disabilities are more severe than indicated by his current 10 percent evaluations.  The Board further notes that the last VA knee examinations of record were provided in March 2011, nearly seven years prior to the date of this decision, and VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2014 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


